                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CLYDE MCCOY II,                                 )
                                                )
                       Plaintiff,               )                    4:18CV3137
                                                )
               v.                               )
                                                )
COLORADO SPRINGS HOUSING                        )                MEMORANDUM
AUTHORITY, NADINE GARCIA,                       )                 AND ORDER
LISA PACHECCO, U.S.                             )
DEPARTMENT OF HOUSING &                         )
URBDEVELOPMENT, NORTH                           )
PLATTE HOUSING AUTHORITY,                       )
and SHAWNA CARPENTER,                           )
Individually And In Her Professional            )
Capacity, Executive Director,                   )
                                                )
                       Defendants.              )
                                                )

        On February 5, 2019, the court ordered Plaintiff to file an amended complaint that states
a claim upon which relief may be granted by March 6, 2019. (Filing No. 19.) The court warned
Plaintiff that “Failure to file an Amended Complaint within the time specified by the court will
result in the court dismissing this case without further notice to Plaintiff.” To date, Plaintiff has
not filed an amended complaint or taken any other action in this case.

       IT IS THEREFORE ORDERED that:

       1.      This case is dismissed without prejudice for failure to prosecute this matter
diligently and for failure to comply with this court’s orders; and

       2.      Judgment shall be entered by separate document.


       DATED this 14th day of March, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
